Title: From Thomas Jefferson to Matthew Maury, 9 November 1805
From: Jefferson, Thomas
To: Maury, Matthew


                  
                     Dear Sir 
                     
                     Washington Nov. 9. 05
                  
                  Altho’ the contents of this letter are for your son, it is addressed to you because it is believed it may find you with the greater certainty. there are three offices to either of which your son shall have an appointment.
                  1. Collector of customs on the Mobille. the residence at Fort Stoddert, & unhealthy. the emoluments very inconsiderable.
                  2. Receiver of public monies at Fort St. Stephens. the place healthy, the salary 500. D. & 1 ½ per cent on the sales of land, which are trifling as yet, but will grow. the office permanent.
                  3. Commissioner for settling land titles in the Western district of Orleans, say on Red river. 2000. Dollars are allowed for the whole service which it is expected will take two years. when executed, there is an end of the office.
                  I must ask the favor of your son to make his option as quickly as he can & to notify it to me by post, because it is now requisite to fill all the offices without delay. the 2d. & 3d. will require also that he should go on with as little delay as possible. Accept my affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               